DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-6, filed April 14, 2021, with respect to the rejection(s) of claim(s) 1-15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee (US 2048/0363196).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Favaro (WO 2016/101994 cited in IDS), and in further view of Smock (US 5,791,168 cited in IDS) and Lee (US 2018/0363196).
Regarding claim 1, Favaro figures1-9D teach a  household comprising: 
a casing (2), 

a detergent dispenser (20) configured to convey detergent/treating agents to the washing tub; 
an inlet water unit (E, E’ cold water source, hot water source) configured to control and supply water to the detergent dispenser and/or the tub, the inlet water unit comprising: 
a valve body (40 a, b, c, e),
at least one inlet (E, E’ cold water source, hot water source) leading into the valve body, the at least one inlet being configured to connect to a water supply, and 
a plurality of outlets (34 a, b, c, e pipes) leading out of the valve body and configured to connect the valve body to the detergent dispenser and/or the tub.[pages 12, 17]
Favaro is silent to each of the at least two rows comprises at least two outlets.  
Smock is directed towards an apparatus for diverting a flow of water in a washing machine wherein figure 3 teaches at least two rows comprises at least two outlets (92 first water outlet port, 94 second water outlet port, 88 third water outlet port, 86 fourth water outlet port).[col 4 lines 50-67, col 5 lines 1-10]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a valve assembly as taught in Smock in the household appliance of Favaro to provide an apparatus for diverting a flow of water in a washing machine that is mechanically less complex.[col 2 lines 35-55]
The household appliance of Favaro in view of Smock is silent to each of the at least two rows comprises at least two outlets arranged in a respective common plane, and the respective common planes of the at least two rows are arranged in parallel to each other and spaced from each other in a direction perpendicular to the respective common planes.
Lee is directed towards a washing machine and water supply calve assembly wherein figures 8 and 9 teach outlets (4871, 4872, 4873) are arranged in at least two rows on the valve body (4880), each of the at least two rows comprises at least two outlets arranged in a respective common plane, and the respective common planes of the at least two rows are arranged in parallel to each other and spaced from each other in a direction perpendicular to the respective common planes.[0160-164]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a valve body as taught in Lee in the household appliance of Favaro to reduce potential leakage points.[0007-0010]
Regarding claim 2, Favaro figure 9 teaches the detergent dispenser (20) comprises a drawer (22) received in a drawer housing (21), and wherein the valve body (40 a, b, c, e) is connected to a receiving body (36a, b, c, e inlet connector) which is provided on the drawer housing.  
Regarding claim 3, Favaro figure 9 teaches at least one outlet (34a pipe) of the inlet water unit is connected to a respective channel (38a duct) of the receiving body by a sealing element (clamps shown connecting pipes to the rear portion of the water distributor 35).[page 27]  
Regarding claim 4, Favaro figure 2 teaches the receiving body (36a, b, c, and e inlet connector) is integrated with the drawer housing (21).  
Regarding claim 5, Favaro teaches in figures 7-9 the drawer comprises at least one detergent compartment (23a) and the drawer housing (21) is associated with a flushing device (35 water distributor),  wherein the flushing device comprises at least a first channel (38a duct) communicating with the drawer compartment (23a) and at least a second channel (38b duct). [page 28] 
Regarding claim 6, Favaro teaches in figure 9 duct 38b has a horizontal inlet channel communicating with a respective vertically inclined outlet (region 25b having outlets 29) disposed to communicate with the flushing device (35 water distributor).[page 18]  
Regarding claim 7, Favaro teaches in figure 9B the flushing device (35 water distributor) in a mounted state of the appliance is arranged at least partially on top of the drawer housing.  
Regarding claim 8, Favaro teaches the valves are controllable thereby suggesting the valve body is configured to receive at least one valve actuator for selectively putting in fluid communication at least one inlet with a respective at least one outlet.[page 17]  
Regarding claim 12, Smock figure 3 teaches at least two rows comprises at least two outlets (92 first water outlet port, 94 second water outlet port, 88 third water outlet port, 86 fourth water outlet port).[col 4 lines 50-67, col 5 lines 1-10] Smock figure 3 teaches a second row comprises two outlets.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a valve assembly as taught in Smock in the household appliance of Favaro to provide an apparatus for diverting a flow of water in a washing machine that is mechanically less complex.[col 2 lines 35-55]
However, Favaro in view of Smock and Lee is silent to a first row comprises three outlets.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a first row comprises three outlets as duplication of parts has no patentable significance unless a new and unexpected result is produced and thereby an obvious modification. (MPEP 2144.04)
Regarding claim 13, Favaro in view of Smock suggest valve actuators provided for connecting at least one inlet with outlets of the second row are arranged closer to the at least one inlet than valve actuators provided for connecting at least one inlet with outlets with the first row.  
Regarding claim 14, Favaro in view of Smock is silent to in a mounted state, the first row is arranged on a higher elevation compared to the second row.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide in a mounted state, the first row is arranged on a higher elevation compared to the second row as a rearrangement of parts is an obvious modification that is not expected to affect the operation of the valve actuators. (MPEP 2144.04)
Regarding claim 15, Favaro figure 9 in view of Smock suggests the detergent dispenser comprises at least two crossing channels (38a, b, c) configured to direct water passing therethrough into crossing water streams, and wherein the crossing channels are fluidly connected to outlets of the inlet water unit which are arranged in the same row.
Regarding claim 16, Lee figure 8 suggests the each of the at least two outlets (4871, 4872, 4873) of each of the at least two rows face in a single direction.
Regarding claim 17, Lee figures 6-9 suggest the valve body is configured to attach as a single unit to the receiving body, with each of the plurality of outlets in fluid communication with a respective channel of the receiving body.
Regarding claim 18, the household appliance of Favaro in view of Smock and Lee suggests when the valve body is attached to the receiving body, the outlets face in a first direction and the respective channels of the receiving body face in a second direction opposite to the first direction.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Favaro (WO 2016/101994 cited in IDS), Smock (US 5,791,168 cited in IDS), and Lee (US 2018/0363196), as applied to claim 8, and in further view of  Blauert (US 5,884,506).
Regarding claim 9, the household appliance of Favaro, Smock, and Lee is silent to at least one valve actuator comprises a solenoid.
Blauert is directed towards a washing machine detergent dispenser wherein a water guide conduit which is connected to a solenoid valve 5 for supplying fresh water into the detergent dispenser chamber 2.[col 2 lines 60-65]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a solenoid valve as taught in Blauert in the household appliance of Favaro to supply fresh water into the detergent dispenser chamber.
Regarding claim 10, Favaro in view of Blauert suggests a respective solenoid valve is provided for each of the outlets, each solenoid valve being configured to open and close the respective outlet.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711